Citation Nr: 0001839	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  90-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased original rating for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than June 13, 
1990, for the grant of entitlement to service connection for 
major depression.

3.  Entitlement to an effective date earlier than March 6, 
1987, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 10, 1957, to 
March 8, 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 letter decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
effective date earlier than March 6, 1987, for a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  

This claim was the subject of a previous Board decision, 
dated June 23, 1998.  That Board decision was vacated and the 
claim remanded by an Order of the United States Court of 
Appeals for Veterans Claims dated July 14, 1999.  The Court 
remanded this issue (and dismissed another issue) based upon 
the Joint Motion for Remand, in Part, and to Stay Proceedings 
dated July 8, 1999.

This appeal also arises from a November 1996 rating decision 
which established entitlement to service connection for major 
depression with a disability rating of 50 percent and 
assigned an effective date for that grant of June 13, 1990.

The Board notes that the July 1999 Joint Motion for Remand, 
in Part, and to Stay Proceedings, found the "the appellant's 
January 1997 claim of clear and unmistakable error in the 
original denial of service connection for an anxiety 
disorder...has not been adjudicated.  On remand, that issue 
should be referred to the RO for initial adjudication."  
Therefore, the Board refers that issue to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence shows that the veteran is demonstrably 
unable to obtain or retain employment by reason of his major 
depression.

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by means of an August 
1987 Board decision and that Board decision is final.

4.  The earliest communication of record subsequent to the 
August 1987 Board decision which could constitute a claim to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric condition was received by VA on 
June 11, 1990.

5.  Prior to March 6, 1987, the veteran had not established 
service connection for any disabilities and thus could not 
have established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 
100 percent for major depression are met.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Codes 9411, 9434 (1999); 38 C.F.R. Part 
4, § 4.132, Diagnostic Codes 9405, 9411 (1996).

2.  The criteria for entitlement to an earlier effective date 
of June 11, 1990, but not earlier, for the grant of 
entitlement to service connection for major depression are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).

3.  The criteria for entitlement to an effective date earlier 
than March 6, 1987, for the grant of a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased original rating for major 
depression, currently evaluated as 50 percent disabling.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his major depression is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence, and a 
rating of 100 percent is granted for major depression, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for major 
depression by means of a November 1996 rating decision, which 
assigned a 50 percent disability rating.  That rating is the 
subject of this appeal.

After the veteran disagreed with the original disability 
rating assigned for the disability on appeal, the RO issued a 
statement of the case which appears to have addressed the 
issue as entitlement to an increased rating.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction is important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, the distinction 
between disagreement with the original rating awarded and a 
claim for an increased rating is important in terms of VA 
adjudicative actions.

The statement of the case provided to the veteran did not 
specifically identify the issue on appeal as entitlement to 
an increased original rating.  However, the Board concludes 
that the veteran was not prejudiced by this possible error in 
the circumstances of this case.  The statement of the case 
indicated that all the evidence of record was considered in 
assigning the original disability rating for the veteran's 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to higher disability rating for his disability for 
any period of time since his original claim.

Despite the phrasing of the issues on appeal in the statement 
of the case, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original ratings properly considered based on all 
the evidence of record.  In the particular circumstances of 
this case, the Board finds that it is not necessary to remand 
the veteran's claims in order to instruct the RO to issue a 
supplemental statement of the case that correctly identifies 
the issue on appeal.  Any error to the veteran by the  
phrasing of the issue on appeal in the statement of the case 
was not prejudicial to the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board also notes that this decision grants an increased 
rating of 100 percent for major depression.  While this claim 
is for an increased original rating, the Board may not assign 
an effective date in the first instance and has therefore 
declined to do so.  The agency of original jurisdiction must 
first establish an effective date for any increased rating 
awarded by the Board in order to preserve the veteran's 
avenues of appeal should he disagree with the effective date 
assigned.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Major depression is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9434 of the Schedule.  38 C.F.R. § 4.130 (1999).  The 
Board notes that the veteran's disability has been coded on 
his rating sheet using Diagnostic Code 9411 which is the 
Diagnostic Code for post-traumatic stress disorder, however, 
the criteria used to evaluate both disabilities are found in 
the General Formula for Rating Mental Disorders.  Therefore, 
the Board finds that the veteran's disability may be rated 
without determining which of the two Diagnostic Codes is 
proper as both use the same rating criteria.  Under those 
criteria, a rating of 100 percent is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
The Board notes that the veteran's disability of major 
depression is evaluated using the criteria in effect prior to 
November 7, 1996, pursuant to Diagnostic Code 9405.  The 
veteran's rating sheet has the disability coded using 
Diagnostic Code 9411 which is the Diagnostic Code for post-
traumatic stress disorder.  However, the rating criteria for 
both disabilities are found in the General Rating Formula for 
Psychoneurotic Disabilities.  Therefore, the Board finds that 
the veteran's disability may be rated without determining 
which of the two Diagnostic Codes is proper as both use the 
same rating criteria.  Pursuant to those criteria, as in 
effect prior to November 7, 1996, a 100 percent rating 
contemplated that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
that the veteran was demonstrably unable to obtain or retain 
employment.  A 70 percent rating contemplated that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating contemplated that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and that 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

A February 1991 private physician's report notes that the 
veteran had extreme anxiety, fear, depression, and physical 
symptoms.  He had trouble with concentration, memory, and 
sleep.  The condition gradually worsened and improved 
intermittently.  The veteran was oriented times three.  He 
had severe depression and anxiety with no psychosis.  He was 
fearful and had trouble concentrating.  The examiner 
diagnosed recurrent major depression and panic disorder 
without agoraphobia.  The examiner recommended medication and 
psychotherapy for treatment to reduce the depression and 
anxiety and improve the quality of life.

A January 1992 private physician's letter notes that the 
veteran was in reasonably good physical and mental health 
upon entering the Navy.  According to the veteran, he was 
humiliated, frightened, embarrassed, and physically abused.  
As he experienced it, the traumatic happenings over the 
period of a few weeks did irreparable harm to his mental 
health.  Since that time, he had been burdened with 
psychiatric and stress-related symptoms and tendencies 
including:  (1) High levels of anxiety that at times made it 
almost impossible for him to function.  (2) Intermittent 
depression that had been severe enough for him to consider 
suicide.  He had been a chronically unhappy, dysphoric, 
irritable man who could not accept himself or form close 
relationships.  (3) Loss of confidence and self esteem, based 
on the degrading experiences in service and his subsequent 
loss of ability to function normally in society.  (4) 
Inability to tolerate even average degrees of frustration or 
stress, leading him to try to find solace in alcohol or 
drugs.  He also had been subject to stress-related disorders 
such as irritable bowel syndrome, familial tremors of both 
hands, headaches, panic disorder, phobias, fearfulness, and 
nightmares.  The examiner stated that all of the above 
conditions were constantly aggravated when increased stress 
was applied in any situation.  However, the veteran's 
psychiatric condition had not responded any more than 
minimally to numerous psychoactive drugs and treatment 
programs.  The examiner felt he was doing well to prevent 
further deterioration or disability with supportive 
psychotherapy and medications.  The prognosis for significant 
improvement was bleak, even though the veteran had been able 
to stay clear of alcohol and illicit substances for a number 
of years.  His symptoms made it impossible for him to hold 
even a low stress job for more than a few days.  For example, 
his poor concentration and short attention span made it hard 
for him to follow directions, while trouble with authority 
figures aggravated the situation more.  Low self esteem made 
it very unlikely that he would be creative or assertive where 
appropriate on the job.  The examiner opined that the 
veteran's experience in service caused his condition and that 
the veteran would not be in that condition except for the 
service-related trauma.  The examiner prescribed Sinequan, 
Elavil, and Xanax.  The examiner diagnosed recurrent major 
depression and panic disorder without agoraphobia.

A March 1992 VA medical report notes that the veteran's 
sensorium was clear.  He was fully oriented.  He was 
accessible and socially appropriate.  Affect was appropriate.  
Mood was of arrogance and mild anger.  He did not appear 
depressed.  Speech was coherent and relevant.  There was no 
flight of ideas.  He described panic attacks as coming on 
suddenly as a fear of dying.  His heart would pound and he 
had difficulty breathing.  He was also phobic about eating in 
restaurants.  He had a fine tremor in both hands.  He 
admitted to occasional fleeting thoughts of suicide, but 
denied any real intention or attempts.  He said he 
occasionally still had rough times of apathy and not caring 
where he let things go and didn't bathe or shave.  Memory 
appeared intact.  Insight was good.  The examiner diagnosed 
panic disorder with agoraphobia and dysthymia.

A November 1993 VA mental disorders examination notes that 
the veteran complained mostly of nervousness which he had all 
his life, but particularly starting after he was in the Navy.  
The veteran stated that he was picked on, beaten, and 
mentally and physically abused by his commander.  He said he 
was often beaten in the back or legs for no apparent reason 
and called names.  He was sent to a special unit where he 
stayed for three weeks and saw a psychiatrist.  He claimed 
that he was humiliated at that time because his head was 
shaved and he was sent home.  He stated he was very scared 
and very nervous.  He stated he felt there was discrimination 
because the training sergeants were black.  He stated that 
since that time he had been very nervous, very scared, and 
had occasional periods where he had panic attacks.  He would 
suddenly become very scared, with palpitations, dry mouth, 
fear of dying, and inability to breath.  This lasted a few 
minutes at a time to several hours.  He stated that 
occasionally he would hear voices telling him all kinds of 
things.  He denied having them at present, but said that he 
had them last a couple of days ago.  The panic attacks came 
approximately three or four times per week.  He claims that 
initially he resorted to alcohol but was admitted to drug 
rehabilitation in 1975 and has stopped drinking since then.  
The veteran left school in the eleventh grade to join the 
Navy.  He was married from 1961 to 1974 with two children of 
that marriage.  From 1979 to the present he had been married 
without children.  He said his marriage was fine.  After 
discharge from service he worked in a department store as a 
stock boy and lasted only six months.  He worked in 
refrigeration, but because of his nervousness and shakiness 
could not do the job well and was laid off after only six 
months.  He worked as a truck driver delivering goods.  He 
had several jobs in a couple of year but was unable to do 
them well.  In 1968, he was trained in television repair.  He 
found a job and was laid off as he was unable to function 
well.  His last job was in 1976 as a laborer.  He had been 
receiving disability since 1982 and had not been able to work 
since then.  He stated that he did not do much of anything 
because that panic could come any time.  Mental status 
examination found the veteran neatly and appropriately 
dressed.  He requested that his wife be present in the 
interview although she did not give any information 
whatsoever except to say yes or no to some issues.  The 
veteran was fairly anxious during the entire interview, and 
showed some fine tremors of both hands and tongue.  He showed 
some pressured speech and had a tendency to be loose in 
ideation and become digressive at times.  His affect was 
appropriate to his thought content.  He was oriented in all 
three spheres.  His memory was not too reliable, especially 
for recent events.  He was able to do serial sevens.  The 
examiner diagnosed dysthymia and generalized anxiety disorder 
with agoraphobia and panic disorder, characterized by 
generalized anxiety, pervasive tremors, fear of going out, 
and frequent attacks of acute palpitations, dry mouth, fear 
of dying, inability to breathe, and fear of impending doom 
lasting up to a half hour or so at a time.  The examiner 
found that the veteran was deemed totally disabled to 
function in any job situation.  He was competent to manage 
his own funds.

A March 1996 private physician's letter states that because 
of his psychiatric condition, including anxiety and panic 
disorder, the veteran was not able to travel far from his 
home for medical examinations.

A July 1996 VA mental disorders examination notes that the 
veteran had anxiety problems related to a hand tremor.  He 
was embarrassed and avoided social situations in which the 
tremor would be evident.  This caused him an enormous amount 
of social isolation and trouble at work.  In addition, the 
veteran had a history of a panic disorder.  He had been 
treated with Xanax since 1988.  He described classic panic 
attacks which occurred at a greater frequency than once per 
month.  He also had a history of depression.  The depression 
became severe in 1975 and he was hospitalized.  The symptoms 
of the depression include poor appetite, poor sleep, 
agitation, decreased energy, and suicidal thoughts.  The 
veteran also had auditory, visual and tactile hallucination 
as well as paranoid delusions.  The veteran had been treated 
with Sinequan, Elavil, Xanax, and Mellaril.  It appeared that 
his psychotic symptoms were associated only with significant 
mood problems.  He did not have psychotic symptoms outside of 
being depressed.  His mood was euthymic.  Sleep and appetite 
were fairly well controlled.  He had a good energy level.  He 
had no current homicidal or suicidal ideation.  He had some 
guilt and some concentration problems.  He had a history of 
alcohol dependence as well as dependence on methamphetamines.  
The veteran stated he had been clean and sober since 1975.  
The veteran worked at a department store after discharge from 
the Navy until 1979.  Since then he had been unable to hold a 
job of any type.  The veteran was divorced from a first wife 
and living with a second wife.  He had two children from the 
first marriage and four from the second, as well as seven 
grandchildren.  The veteran presented as an anxious appearing 
white male.  He was casually dressed.  He had a marked tremor 
throughout the interview.  He was calm throughout the 
interview.  Speech was normal in tone, volume, and rate.  
Mood was euthymic.  Affect was anxious.  Thought processes 
were logical and goal-directed.  Thought content revealed no 
hallucinations and no delusions.  He had no suicidal or 
homicidal ideation.  Judgment and insight were fair.  
Cognitive examination was unimpaired.  He scored 26/30 on the 
mental status examination.  The examiner diagnosed recurrent 
major depression with a history of psychotic features, 
generalized social phobia, and panic disorder with 
agoraphobia.  The examiner assigned a global assessment of 
functioning of 31 and opined that the veteran was competent 
to receive funds.

A September 1997 letter from a private physician states that 
there had been a significant deterioration in the condition 
of the veteran.  The physician stated that this had occurred 
in direct response to an apparently erroneous overpayment to 
the veteran by VA.  The veteran stated that VA was demanding 
repayment, which he was unable to do.  He had a resurgence of 
past symptoms such as extreme anxiety, abdominal distress, 
and insomnia.  The examiner stated that the veteran's 
condition would require an increase in psychoactive drugs and 
that what the veteran perceived as intimidation from VA was 
aggravating his mental condition.

In view of the foregoing evidence, the Board finds that the 
evidence shows that the veteran is demonstrably unable to 
obtain or retain employment by reason of his mental disorder.  
The November 1993 mental disorders examination found that the 
veteran was totally disabled for any job situation by reason 
of his mental disorder and the symptoms thereof.  As the 
evidence shows that the veteran is demonstrably unable to 
obtain or retain employment as a result of his mental 
disorder, he meets the schedular criteria for a rating of 100 
percent pursuant to the criteria for the evaluation of his 
disability in effect prior to November 7, 1996.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 100 percent for major 
depression are met and the veteran's claim therefor is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 C.F.R. §38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Codes 9411, 9434 (1999); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Codes 9405, 9411 (1996).



II.  Entitlement to an effective date earlier than June 13, 
1990, for the grant of entitlement to service connection for 
major depression.

The veteran contends that he is entitled to an effective date 
earlier than June 13, 1990, for the grant of entitlement to 
service connection for major depression.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and an earlier effective date 
of June 11, 1990, but not earlier, is granted.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided, on basis of facts found.  38 C.F.R. 
§ 3.400 (1999).

Where new and material evidence is received after a final 
disallowance of a claim and after the expiration of the 
appeal period, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (1999).  For reopened 
claims, the effective date shall be the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (1999).

Except as provided in 38 U.S.C. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopened the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The Board notes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was denied by 
means of an August 20, 1987, Board decision.  Therefore, the 
Board finds that the August 1987 Board decision which denied 
entitlement to service connection for a psychiatric disorder 
is final.

The first communication of record received from the veteran 
subsequent to that August 1987 final denial of his claim of 
entitlement to service connection for a psychiatric disorder 
was received by the Board on June 11, 1990.   In that 
communication, the veteran's representative claimed that 
"any anxiety reaction which the vetera presents is secondary 
to his cerebellar tremors."  Subsequent to that claim, 
during the appeal period, the veteran presented sufficient 
evidence to establish entitlement to service connection for a 
psychiatric disorder identified as major depression.

The Board has examined the evidence of record and finds that 
there is no communication of record subsequent to the August 
1987 final denial of the veteran's claim and prior to June 
11, 1990, which constitutes a claim, either formal or 
informal, to reopen the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date of June 11, 1990, 
but not earlier, for the grant of entitlement to service 
connection for major depression are met and an earlier 
effective date of June 11, 1990 is granted for entitlement to 
service connection for major depression.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).



III.  Entitlement to an effective date earlier than March 6, 
1987, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is entitled to an effective date 
earlier than March 6, 1987, for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided, on basis of facts found.  38 C.F.R. 
§ 3.400 (1999).

The veteran alleges that an effective date in 1981 is 
warranted for the grant of a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.  However, the Board notes 
that an award of disability compensation may not be effective 
prior to the date entitlement arose.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1999).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a) of this section.  The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).

The Board notes that in order to warrant a total rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities, the veteran must be 
shown to be unemployable solely by reason of his service 
connected disabilities.  Thus, it follows that where there 
are no service-connected disabilities, the veteran cannot be 
unemployable solely by reason of his service connected 
disabilities.  In this case, the veteran has not established 
entitlement to service connection for any disability prior to 
March 6, 1987.  Section II of this decision has denied 
entitlement to an earlier effective date for the grant of 
entitlement to service connection for major depression.  
Therefore, the Board finds that the veteran could not have 
been entitled to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities prior to March 6, 1987.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than March 6, 1987, 
for the grant of a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities are not met, and the veteran's claim 
therefor is denied.  The benefit of the doubt provision of 
38 U.S.C. § 5107 does not apply as the preponderance of the 
evidence is unfavorable.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 4.16 (1999).


ORDER

Entitlement to an increased rating of 100 percent for major 
depression is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  Entitlement 
to an effective date earlier than June 11, 1990, but not 
earlier, for the grant of entitlement to service connection 
for major depression is granted.  Entitlement to an effective 
date earlier than March 6, 1987, for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
  The Board notes that the current effective date of June 13, 1990, was established using a date stamped on 
the front of that communication.  However, the reverse of that page contains a date stamp of June 11, 1990.

